 

Exhibit 10.2

[EBITDA and Time vesting]

August 20, 2015

DJO Global, Inc.

Re:  Stock Option Agreement dated _______________________.

Dear _____________________________:

In light of your continuing commitment to DJO Global, Inc. (the “Company”), the
board of directors of the Company has decided to modify the vesting terms of
certain performance-based vesting stock options to acquire shares of the Company
that are currently held by you and provided for in the Stock Option Agreement
referred to above (your “Stock Options”).  These changes are intended to
increase the likelihood that the performance hurdles applicable to a portion of
your Stock Options will be satisfied and that you will become vested in that
portion of your Stock Options.

Capitalized terms used but not defined in this letter shall have the meanings
ascribed such terms in the agreement referred to above governing the terms of
your Stock Options (the “Stock Option Agreement”).

The current terms of your Stock Option Agreement provide that two-thirds of your
Stock Options are eligible to vest in four equal annual tranches based on
meeting certain annual EBITDA targets (the “Performance Options”).  The other
one-third of your Stock Options are eligible to vest based on your continued
employment with the Company at the rate of 20% per year over five years (the
“Service Options”).  In addition, your Stock Option Agreement provides that the
Performance Options that do not vest based on meeting the applicable EBITDA
targets will instead be eligible to vest if each of the following conditions is
met: (1) Blackstone sells all or a portion of its interests in the Company
during the ten (10) year term of your Stock Options and such Stock Options
remain outstanding and (2) Blackstone realizes a MOIC of 2.25x or more upon a
sale of all or a portion of its interests in the Company.

 

--------------------------------------------------------------------------------

 

The term “MOIC” refers to the performance metric that measures Blackstone’s
return on its investment in the Company and that must be satisfied in order for
your Performance Options to vest, as defined in more detail in the Stock Option
Agreement.

Effective immediately, the MOIC hurdle set forth in your Stock Option Agreement
will be modified as described below (as modified, your “Amended Performance
Options”).  The eligibility of your Amended Performance Options to vest based on
satisfaction of EBITDA conditions will remain the same, as well as the
requirement that a sale of all or a portion of Blackstone’s interest in the
Company must occur during the ten (10) year term of your Amended Performance
Options and that your Amended Performance Options have not otherwise terminated
in accordance with their terms in order to be eligible to vest based on meeting
the modified MOIC hurdles set described below.

If Blackstone sells all or a portion of its interest in the Company while your
Amended Performance Options remain outstanding, then your unvested Amended
Performance Options will be eligible to vest and become exercisable as follows:

 

 

1.

25% of each tranche of your unvested Amended Performance Options under the Stock
Option Agreement will vest and become exercisable if Blackstone realizes a MOIC
of 1.5x;

 

2.

100% of each tranche of your unvested Amended Performance Options under the
Stock Option Agreement will vest and become exercisable if Blackstone realizes a
MOIC of 2.25x; and

 

3.

if Blackstone realizes a MOIC of greater than 1.5x but less than 2.25x, then (i)
25% of each tranche of your unvested Amended Performance Options will vest and
become exercisable (as described in Paragraph 1 above) and (ii) vesting will
increase on a linear basis1 between those two multiples as shown in the table
below.

 

 

1 

The precise formula for determining the linear vesting between 1.5x MOIC and
2.25x MOIC is as follows: the percentage of your remaining unvested Amended
Performance Options (i.e., the amount in excess of the 25% already vested) that
will vest and become exercisable is a percentage equivalent to a fraction, (x)
the numerator of which is the actual MOIC realized by Blackstone, less 1.5 and
(y) the denominator of which is 0.75.

 

--------------------------------------------------------------------------------

 

For example, if you own 100 Performance Options, then the number that will vest
and become exercisable at various MOICs is:

 

MOIC

No. of Vested Option Shares (out of 100)

1.49x (or less)

0

1.5x

25

1.6x

35

1.7x

45

1.8x

55

1.9x

65

2.0x

75

2.1x

85

2.2x

95

2.25x (or greater)

100

This letter will serve and be treated as a formal amendment to the Stock Option
Agreement and except as is provided in this letter, the Stock Option Agreement
shall remain unchanged and continue in full force and effect.  In addition, the
Service Options granted under the Stock Option Agreement will continue to remain
outstanding in accordance with the terms applicable thereto and will not be
amended, cancelled, or otherwise modified as a result of the changes to the MOIC
hurdles described above.  

 

Sincerely,

 

Jeanine Kestler

Executive Vice President

Chief Human Resourse Officer

 

 